Exhibit 10.6

 

JOINDER BY AND AGREEMENT OF GUARANTOR

 

HOSPITALITY INVESTORS TRUST, INC. (formerly known as American Realty Capital
Hospitality Trust, Inc.), a Maryland corporation (“Guarantor”), being guarantor
of the Loan (as such term is defined in that certain Loan Modification Agreement
(the “Modification Agreement”) of even date herewith by and between WILMINGTON
TRUST, NATIONAL ASSOCIATION, AS TRUSTEE, FOR THE BENEFIT OF THE HOLDERS OF COMM
2015-LC23 MORTGAGE TRUST COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, IN SUCH
CAPACITY AND ON BEHALF OF ANY RELATED SERVICED COMPANION LOAN NOTEHOLDERS
(together with its successors and assigns, “Lender”), and HIT PORTFOLIO II HIL
TRS, LLC, HIT PORTFOLIO II OWNER, LLC, HIT PORTFOLIO II MISC TRS, LLC, HIT
PORTFOLIO II NTC OWNER, LP, HIT PORTFOLIO II NTC HIL TRS, LP, HIT PORTFOLIO II
NTC TRS, LP, HIT PORTFOLIO II TRS, LLC, HIT STRATFORD, LLC and HIT TRS
STRATFORD, LLC, each a Delaware limited liability company or limited partnership
(individually or collectively as the context requires, “Borrower”)) pursuant to
that certain Guaranty of Recourse Obligations dated as of October 6, 2015
executed by Guarantor in favor of Original Lender, and that certain
Environmental Indemnity Agreement executed by Guarantor and Borrower in favor of
Original Lender, as both are now held by Lender (as amended by the Modification
Agreement, collectively, the “Guaranty”), hereby represents and warrants and
acknowledges and agrees with Lender the following:

 

1.     Authority of Guarantor. Guarantor is a duly organized and validly
existing corporation in good standing under the laws of the State of Maryland.
Each of Jonathan P. Mehlman, the Chief Executive Officer and President of
Guarantor, Bruce A. Riggins, the Chief Financial Officer and Treasurer of
Guarantor, or Paul C. Hughes, the General Counsel and Secretary of Guarantor
(“Guarantor Signatory”) is an officer of Guarantor. Guarantor Signatory, acting
alone without the joinder of any other officers, directors or shareholders of
Guarantor or any other party, has the power and authority to execute and deliver
this joinder on behalf of and to duly bind Guarantor under this joinder. The
execution and delivery of, and performance under, this joinder by Guarantor has
been duly and properly authorized pursuant to all requisite corporate action of
Guarantor and does not and will not (x) violate any provision of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to Guarantor or Guarantor’s articles of
incorporation or by-laws or any other organizational document of Guarantor or
(y) result in a breach of or constitute or cause a default under any indenture,
agreement, lease or instrument to which Guarantor is a party.

 

2.     Reaffirmation of Guaranty. The Guaranty constitutes the valid, legally
binding obligation of Guarantor, enforceable against Guarantor, in accordance
with its terms. Guaranty hereby acknowledges, represents and warrants that the
representations and warranties contained in the Guaranty are true and correct in
all material respects as of the date hereof as if made as of the date hereof,
except for those that are no longer true due to facts or circumstances that
occurred after the Loan Origination Date and which, in each case, do not
constitute a Default or Event of Default, taking into account the terms and
provisions of this Agreement. By its execution hereof, Guarantor waives and
releases any and all defenses, affirmative defenses, setoffs, claims,
counterclaims and causes of action of any kind or nature which any Guarantor has
asserted, or might assert, against any of Lender Parties which in any way relate
to or arise out of the Guaranty or any of the other Loan Documents. Guarantor
consents to the execution and delivery of the Modification Agreement by Borrower
and agrees and acknowledges that the liability of such Guarantor under the
Guaranty shall not be diminished in any way by the execution and delivery of the
Modification Agreement or by the consummation of any of the transactions
contemplated thereby and that the term “Guaranteed Obligations” under the
Guaranty shall include the events in Section 4.19 of the Modification Agreement
and fraud or intentional misrepresentation by Borrower in the Modification
Agreement.

 

3.     Additional Liability of Guarantor. Guarantor confirms the obligation to
pay the Title Indemnification Costs under the Modification Agreement. Without
limiting the terms of the Guaranty, Guarantor agrees that any failure of
Borrower after an Event of Default after the Effective Date to use commercially
reasonable efforts to comply with the Cooperation Covenants or any attempt by
Guarantor after an Event of Default after the Effective Date to Interfere with
Borrower’s compliance, with the Cooperation Covenants, in each case, which
failure has not been cured within ten (10) days after written notice from Lender
to Borrower and Guarantor, shall subject Guarantor to recourse for the full
Debt.

 

4.     Joint and Several Liability. If Guarantor consists of more than one
person or party, the obligations and liabilities of each such person or party
shall be joint and several.

 

5.     Defined Terms. All terms that are used herein that are not defined herein
shall have the meaning ascribed to them in the Modification Agreement.

 

6.     Waiver of Trial by Jury. GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENTS, OR ANY OTHER LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN), OR ACTIONS OF GUARANTOR OR LENDER RELATING TO THE LOAN AND
THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS AGREEMENT. THIS PROVISION
IS A MATERIAL INDUCEMENT FOR LENDER ENTERING INTO THIS AGREEMENT AND THE OTHER
MODIFICATION DOCUMENTS. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

--------------------------------------------------------------------------------

 

 

Guarantor has executed and delivered this Joinder by and Agreement of Guarantor
to be effective as of the Effective Date of the Modification Agreement.

 

                                   GUARANTOR:          

 

HOSPITALITY INVESTORS TRUST, INC., a Maryland corporation

 

 

By:           /s/ Paul C. Hughes          

Name: Paul C. Hughes

Title: General Counsel and Secretary

 

 

 

 

 

 

 

 

 

 